The State /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     August 11, 2015

                                   No. 04-14-00374-CR

                                   Luis Arnaldo BAEZ,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR6881
                     Honorable Philip A. Kazen, Jr., Judge Presiding


                                     ORDER

    The Appellant’s Unopposed Motion for Extension of Time to file Reply Brief is hereby
GRANTED.


      It is so ORDERED on August 11, 2015.


                                                 PER CURIAM


ATTESTED TO: ____________________________
             Keith E. Hottle
             Clerk of Court